t c no united_states tax_court patricia m friday petitioner v commissioner of internal revenue respondent docket no filed date p filed a petition seeking relief from joint_and_several tax_liability under sec_6015 i r c and r moved for summary_judgment r then moved to withdraw his summary_judgment motion the court granted the motion to withdraw r also moved the court to remand this matter to r’s office that specializes in sec_6015 i r c cases for further consideration by r before any further consideration by the court held r’s motion for remand will be denied held further this case will be returned to the general docket for trial in due course warren n nemiroff for petitioner valerie l makarewicz for respondent opinion gerber chief_judge respondent issued a notice_of_determination to petitioner denying her request for relief under section and specifically finding that she was ineligible for relief under sec_6015 c or f petitioner filed a petition with this court seeking relief from joint_and_several_liability on date respondent filed a motion for summary_judgment at the hearing relying on our holding in 123_tc_314 respondent moved to withdraw his summary_judgment motion and the court granted respondent’s motion to withdraw concurrent with respondent’s motion to withdraw respondent filed a motion for remand which the court took under advisement the motion for remand requests the court to remand the case to respondent’s cincinnati centralized innocent spouse operation unit for consideration of petitioner’s claim for relief under sec_6015 from a tax_liability this case was reassigned from special_trial_judge dean to chief_judge gerber by an order dated date unless otherwise indicated section references are to sections of the internal_revenue_code as amended respondent contends that this case should be remanded because he did not sufficiently analyze the merits of petitioner’s claim under sec_6015 in support of his request respondent relies on natl nutritional foods association v weinberger 512_f2d_688 2d cir 411_us_138 and 616_f2d_1153 9th cir those cases however are examples where courts in reviewing administrative action remanded for further factual determinations that were deemed necessary to complete an inadequate administrative record or to make an adequate one in certain specific cases where statutory provisions reserve jurisdiction to the commissioner a case can also be remanded to the commissioner’s appeals_office under sec_6320 and sec_6330 this court may consider certain collection actions taken or proposed by the commissioner’s appeals_office under paragraph of sec_6330 the commissioner’s appeals_office retains jurisdiction with respect to the determination made under sec_6330 as part of the process a case may be remanded to the appeals_office for further consideration see eg parker v commissioner tcmemo_2004_226 the situation is different however in a sec_6015 proceeding which is sometimes referred to as a stand alone case although entitled petition for review by tax_court sec_6015 gives jurisdiction to the court to determine the appropriate relief available to the individual under this section the right to petition is in addition to any other remedy provided by law and is conditioned upon meeting the time constraints prescribed in sec_6015 and ii even if the commissioner fails to do anything for months following the filing of an election for relief where there is nothing to review the individual may bring an action in this court see sec_6015 e a i ii a petition for a decision as to whether relief is appropriate under sec_6015 is generally4 not a review of the commissioner’s determination in a hearing but is instead an action begun in this court there is in sec_6015 no analog to sec_6330 granting the court jurisdiction after a hearing at the commissioner’s appeals_office now that respondent’s motion to withdraw his motion for summary_judgment has been granted the case will be returned to where statutory text is complicated and prolific headings and titles can do no more than indicate the provisions in a most general manner bhd of r r trainmen v baltimore o r co 331_us_519 we note that in our consideration of a request for relief under sec_6015 the standard for review is abuse_of_discretion see 121_tc_73 115_tc_183 affd 282_f3d_326 5th cir the court’s general docket for trial in due course if respondent wishes to reconsider his determination or to provide petitioner with the opportunity for further consideration that may be accomplished during the pretrial period if the amount of time before trial is insufficient to accomplish further administrative consideration the parties may seek additional time by motion or other appropriate means accordingly respondent’s motion for remand will be denied an appropriate order will be issued
